                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN




 ALEX JEREMY JAY KOBZA,

                              Plaintiff,
        v.
                                                          Case No. 19-cv-846-bbc

 WOOD COUNTY JAIL, WISCONSIN RAPIDS, WI,
 CAP ASHBECK, VICTORIA C/O and TRANSPORT
 DRIVER,

                              Defendants.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.




       /s/                                            2/05/2020
Peter Oppeneer                                    Date
Clerk of Court
